PER CURIAM.
At appellant’s trial in juvenile court, a prosecution witness testified that appellant made an inculpatory statement that defense counsel alleged had not been furnished in response to a demand for discovery. We reverse the conviction and disposition and remand for a new adjudicatory hearing because it was error, under Richardson v. State, 246 So.2d 771 (Fla.1971), not to have conducted an inquiry to determine whether a discovery violation had occurred, if the violation was willful or inadvertent, whether the violation was trivial or substantial, and if the violation prejudiced the defendant. See Sears v. State, 656 So.2d 595 (Fla. 1st DCA 1995); Lowery v. State, 610 So.2d 657 (Fla. 1st DCA 1992). We have considered, and expressly reject, the State’s contentions that no statement was testified to by the witness and that the error is harmless. See State v. Schopp, 653 So.2d 1016 (Fla.1995).
MINER, ALLEN and PADOVANO, JJ., concur.